 1    OVERCAST LAW OFFICES, P.S.                          HON. FREDERICK P. CORBIT
      23 S. Wenatchee Ave. Suite 320
 2    Wenatchee, WA 98801
 3    (509) 663-5588 tele
      (509) 662-5508 fax
 4

 5

 6

 7

 8                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF WASHINGTON
 9

10     In re:                                          CASE NO. 18-03197-FPC11
11     GIGA WATT, INC.
                                                       STATUS REPORT
12

13

14                        Debtor in Possession
15

16           Giga Plex, LLC and MLDC1, LLC, (“Creditors”) submit this status report as requested
17
      by the Court in its telephonic hearing held on February 13, 2019.
18
             Creditors, by and through their undersigned counsel, have signed a letter of intent to
19
      enter into an agreement with the Chapter 11 Trustee to reopen what will be called the Moses
20

21    Lake Facilities. The subsequent agreement will be subject to court approval. In the event an

22    agreement is reached, Creditors will withdraw its Motion for Relief from Stay filed herein.

23           Creditors have also discussed the matter with counsel for ECO Diversified Holdings,
24    Inc., who has been advised of the proposed agreement between Creditors and the Chapter 11
25

26

       STATUS REPORT - 1                                         O VERCAST L AW O FFICE S
                                                                 23 South Wenatchee Avenue, Suite 320
                                                                 Wenatchee, Washington 98801
                                                                 Telephone (509) 663-5588


     18-03197-FPC11      Doc 202      Filed 02/21/19     Entered 02/21/19 10:47:46          Pg 1 of 2
 1    Trustee and that further advised we will not be pursuing the relief requested in the Motion for
 2    Relief from Stay at this time.
 3
             Therefore, as requested by this Court I believe this matter is uncontested and the
 4
      hearing set for February 27, 2019 at 2:30 pm shall be a telephonic status conference. The
 5
      parties wishing to participate in this hearing can do so by calling (509) 353-3183.
 6

 7

 8
      DATED this 21st day of February, 2019.
 9                                                 OVERCAST LAW OFFICES
10

11                                                 By: /s/ David A. Kazemba
                                                       David A. Kazemba, WSBA #48049
12                                                     Attorneys for Creditors, Giga Plex, LLC
                                                       and MLDC1, LLC
13

14

15

16

17

18

19

20

21

22

23

24

25

26

       STATUS REPORT - 2                                          O VERCAST L AW O FFICE S
                                                                  23 South Wenatchee Avenue, Suite 320
                                                                  Wenatchee, Washington 98801
                                                                  Telephone (509) 663-5588


     18-03197-FPC11       Doc 202      Filed 02/21/19    Entered 02/21/19 10:47:46           Pg 2 of 2
